Judgment, Supreme Court, New York County (Colleen McMahon, J.), rendered October 21, 1996, convicting defendant, after a jury trial, of robbery in the third degree, and sentencing him to a term of 1 to 3 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s credibility determinations. Given these determinations, there was ample evidence of defendant’s use of force to resist the store employees’ efforts to reclaim the stolen property. Concur — Ellerin, P. J., Rubin, Mazzarelli and Saxe, JJ.